Citation Nr: 1729699	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-40 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and as secondary to service-connected disability.

4.  Entitlement to service connection to arteriosclerotic heart disease, to include as secondary to herbicide exposure and as secondary to service-connected disability.

5.  Entitlement to service connection for the residuals of a stroke, to include as secondary to service-connected disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from November 1967 to December 1968.  He served in the "blue water" in the Republic of Vietnam, and was awarded a Vietnam Service Medal, among other commendations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office.   

In July 2015 the Board issued a decision denying entitlement to service connection for an acquired psychiatric disorder to include PTSD; the remaining issues were remanded by the Board.  The Veteran appealed, and this case (specifically the denied issue) was subject to a joint motion for remand (JMR) by the United States Court of Appeals for Veterans Claims (Court) in April 2016.  The case has returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

A remand is necessary for proper development of the issues.  When this case was subject to a JMR by the Court in April 2016, the Motion indicated that the Board erred in finding the duty to assist was satisfied because VA treatment records had not been obtained prior to denying entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Since that time, the Veteran's representative has submitted some VA treatment records, but it is still necessary for the AOJ to attempt to obtain all outstanding VA treatment records.  This is especially pertinent because the most recent VA treatment records submitted by the representative were from January 2016, which suggests that there may be more recent VA treatment records available.  Therefore, the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from December 2006 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Court declined to address those remaining issues that the Board remanded in July 2015 as a final determination on the merits had not yet been made.  38 C.F.R. § 20.1100(b) (2016).  Nonetheless, the Board finds that these issues are inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as there is a possibility that updated VA treatment records could address the elements of entitlement to service connection, thereby affecting the outcome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Therefore, it is necessary to remand these issues as well for updated VA treatment records.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2006 to present, to include those from the "Hancock VA" dated from 2009-2012.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After all development has been completed readjudicate the issues.  If any benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



